United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1892
                                   ___________

Delmus R. Romine,                    *
                                     *
            Appellant,               *
                                     *
      v.                             * Appeal from the United States
                                     * District Court for the
Jo Anne B. Barnhart, Commissioner,   * Eastern District of Arkansas.
Social Security Administration,      *    [UNPUBLISHED]
                                     *
            Appellee.                *
                                ___________

                             Submitted: December 23, 2003

                                 Filed: January 5, 2004
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Delmus Romine appeals the district court’s1 decision upholding the
Commissioner’s denial of his application for disability insurance benefits after a
hearing before an administrative law judge (ALJ), and after the Appeals Council
denied review. Having reviewed the record, including the new evidence submitted


      1
        The Honorable Henry L. Jones, United States Magistrate Judge for the Eastern
District of Arkansas, to whom the case was referred for final disposition by consent
of the parties pursuant to 28 U.S.C. § 636(c).
to the Appeals Council, we find that the Commissioner’s final decision is supported
by substantial evidence on the record as a whole. See Cunningham v. Apfel, 222 F.3d
496, 500 (8th Cir. 2000). In particular, the ALJ gave appropriate weight to Romine’s
subjective complaints, made explicit findings regarding his residual functional
capacity, considered his impairments in combination, and fully developed the record.

      Accordingly, the judgment is affirmed.
                      ______________________________




                                        -2-